COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              LOWE’S HOME COMPANIES, INC. AND
               SEDGWICK CLAIMS MANAGEMENT
               SERVICES, INC.
                                                                                  MEMORANDUM OPINION*
              v.     Record No. 0434-14-3                                             PER CURIAM
                                                                                      JUNE 24, 2014
              RONALD R. LANDES


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Brandi R. Howell; Franklin & Prokopik, P.C., on brief), for
                               appellants.

                               (Amber H. Russo; HammondTownsend, PLC, on brief), for
                               appellee.


                     Lowe’s Home Companies, Inc., and its insurer (appellants) appeal a decision of the

              Workers’ Compensation Commission finding that Ronald R. Landes suffered compensable

              injuries arising out of his employment and that the injury to his knee materially aggravated a

              pre-existing condition. We have reviewed the record and the commission’s opinion and find that

              this appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in

              its final opinion. See Landes v. Lowe’s Home Ctrs., Inc., VWC File No. JCN VA00000771689

              (Feb. 7, 2014). We dispense with oral argument and summarily affirm because the facts and

              legal contentions are adequately presented in the materials before the Court and argument would

              not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.